ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
TJC Engineering, Inc.                         )      ASBCA No. 58941
                                              )
Under Contract No. W912QR-07-C-0072           )

APPEARANCES FOR THE APPELLANT:                       Thomas E. Roma, Jr., Esq.
                                                     G. Alan Oliver, Esq.
                                                      Ackerson & Yann, PLLC
                                                      Louisville, KY

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Jennifer M. Payton, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

      The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed without prejudice to its reinstatement in the event the settlement is not
consummated. Unless either party or the Board acts to reinstate the appeal within
90 days from the date of this Order, the dismissal shall be deemed with prejudice.

       Dated: 23 April 2014




                                             ~~   Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58941, Appeal ofTJC Engineering,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2